Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
The office action is in response to Application filed via RCE on 02/08/2022. Claims 1-10 and 18-27 are pending in the application and have been examined. Claims 1-2, 5, 18-19 and 21 have been amended. 

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 02/08/2022 has been entered.

Response to Arguments
Applicant’s argument on 35 U.S.C. 103:
Applicant’s arguments, see pages 6-20, filed on 02/08/2022, with respect to the rejection(s) of claims 1-10 and 18-27 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Examiner’s Amendment
         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s representative, Mr. Ralph Trementozzi (Reg. No. 55,686), on 3/22/2022.

The claims, which were filed on 02/08/2022, have been amended as follows: 

1. 	(Previously Presented) A network device comprising: 
a processor, an input/output device coupled to the processor, and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
receiving function information; 
instantiating at least one node comprising a packet processor and a network interface, the packet processor configured to process a packet header at a network layer, wherein the at least one node includes a common configuration with other nodes in a network, and wherein the common configuration includes common protocol stacks;
extracting, from the function information, virtual network function parameters through an inference engine wherein the virtual network function parameters have a common code structure with the other nodes, the inference engine recognizing the common code structure from which the inference engine extracts the virtual network function parameters; 
generating a virtual network function template based on the virtual network function parameters and using the common protocol stacks, wherein the virtual network 
generating a configuration file or configuration script according to the virtual network function template; and 
automatically configuring the at least one virtual network function according to the virtual network function template for onboarding onto a platform, wherein the onboarding onto the platform is based on a function input designating a desired function or group of functions for the at least one virtual network function.  

2. 	(Previously Presented) The network device of claim 1, wherein the configuration file comprises onboarding metadata used for onboarding metadata for at least one network level; and 
wherein the configuration file comprises a virtual machine configuration script interacting with an orchestration platform to validate the at least one node.  

3. 	(Currently amended) The network device of claim 2, wherein generating the configuration script includes specifying a virtual network interface card (NIC) and at least one configuration parameter corresponding to the virtual NIC.  

4. 	(Previously Presented) The network device of claim 1, wherein the virtual network function parameters comprise a packet processing graph, and wherein the packet processing graph comprises at least one of a protocol, a packet processing parameter, a dependency, and a metric.  

5. 	(Previously Presented) The network device of claim 4, wherein the protocol includes at least one of an internet protocol level information, media access control (MAC) information, and a routing table, wherein the packet processing parameter includes at least one of a hardware requirement and a software requirement.  

6. 	(Previously Presented) The network device of claim 1, wherein the platform is an enhanced control, orchestration, management, and policy (ECOMP) platform.  



8. 	(Currently amended) The network device of claim I, wherein [[a]] the function information is communicated to the inference engine from the input/output device, the function information including at least one of a hosting requirement, an application logic, a TCP/IP building block and an Ethernet building block.  

9. 	(Original) The network device of claim 1, wherein the inference engine generates an artifact including at least one of a virtual machine configuration, a container configuration, a firewall configuration, an IP layer configuration, and an Ethernet configuration.  

10. 	(Previously Presented) The network device of claim 1, wherein the virtual network function template includes at least one of a Command Line Interface (CLI) for at least one of a firewall, an executable, a software defined network (SDN) controller, and an application programming interface (API); a Linux internet protocol (IP); a Kernel Virtual Machine (KVM) domain Extensible Markup Language (XML); and a network interface card (NIC).  

11-17. 	(Canceled).  

18. 	(Previously Presented) A non-transitory, computer readable storage medium comprising executable instructions that cause a processor to effectuate operations comprising: 
receiving function information;
instantiating at least one node comprising a packet processor and a network interface, the packet processor configured to process a packet header at a network layer, wherein the at least one node includes a common configuration with other nodes in a network, and wherein the common configuration includes common protocol stacks; 
extracting, from the function information, virtual network function parameters through an inference engine wherein the virtual network function parameters have a common code structure with the other nodes, the inference engine recognizing the common code structure from which the inference engine extracts the virtual network function parameters; 

generating a configuration file or configuration script according to the virtual network function template; and 
automatically configuring the at least one virtual network function for onboarding onto a platform, wherein the onboarding onto the platform is based on a function input designating a desired function or group of functions for the at least one virtual network function.  

19. 	(Currently amended) The non-transitory, computer readable storage medium of claim 18, wherein the configuration file generating onboarding metadata for at least one network level; and 
wherein the configuration file includes a script interacting with an orchestration platform to validate the at least one node.  

20. 	(Previously Presented) The network device of claim 1, wherein the network interface is used to generate the configuration file or the configuration script at each layer.  

21. 	(Previously Presented) A method comprising: 
receiving function information;
instantiating at least one node comprising a packet processor and a network interface, the packet processor configured to process a packet header at a network layer, wherein the at least one node includes a common configuration with other nodes in a network, and wherein the common configuration includes common protocol stacks; 
extracting, from the function information, virtual network function parameters through an inference engine wherein the virtual network function parameters have a common code structure with the other nodes, the inference engine recognizing the common code structure from which the inference engine extracts the virtual network function parameters; 
generating a virtual network function template based on the virtual network function parameters and using the common protocol stacks, wherein the virtual network function template 
generating a configuration file or configuration script according to the virtual network function template; and 
automatically configuring the at least one virtual network function for onboarding onto a platform, wherein the onboarding onto the platform is based on a function input designating a desired function or group of functions for the at least one virtual network function.  

22. 	(Previously Presented) The method of claim 21, wherein the configuration file is used for onboarding metadata for at least one network level; and 
wherein the configuration file includes a script interacting with an orchestration platform to validate the at least one node.  

23. 	(Currently amended) The method of claim 22, wherein generating the configuration script includes specifying a virtual network interface card (NIC) and at least one configuration parameter corresponding to the virtual NIC.  

24. 	(Previously Presented) The method of claim 21, wherein the virtual network function parameters comprise a packet processing graph, and wherein the packet processing graph comprises at least one of a protocol, a packet processing parameter, a dependency, and a metric.  

25. 	(Previously Presented) The method of claim 24, wherein the protocol includes at least one of an internet protocol level information, media access control (MAC) information, and a routing table; wherein the packet processing parameter includes at least one of a hardware requirement and a software requirement.  

26. 	(Currently amended) The method of claim 21, wherein [[a]] the function information is communicated to the inference engine from an input/output device, the function information including at least one of a hosting requirement, an application logic, a TCP/IP building block and an Ethernet building block.  




Allowable Subject Matter
	Claims 1-10 and 18-27 are allowed. 
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks, filed 02/08/2022 are persuasive, (as well as the other features of the independent claims which applicant did not argued) as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445